Title: From Thomas Jefferson to the Speaker of the House of Delegates, 5 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council March 5th. 1781

Baron Steuben has sent to this Place a number of the Levies raised under the act of assembly passed at the Session of May 1780,  whom he declines retaining as unfit for Service. It was his Desire that it should be made known to the assembly. I therefore take the Liberty of inclosing to you his Letter. The Discharge of these men will on the one Hand lose the Bounty the public: on the other the retaining them brings on the additional loss of pay, Clothing, and Subsistence: unless it should be disapproved by the assembly, we shall direct them to be immediately discharged. I have the honor, &c,

T. J.

